Cook, J.,
dissenting. I agree with the judgment of the court of appeals and thus respectfully dissent. By Rule’s testimony, we know that the door and the offending bucket were visible to Texler as she walked along the sidewalk where she fell. Texler herself testified that she remembered that the bucket protruded into her path. Construing that evidence most strongly in Texler’s favor, reasonable minds could not differ on the issue of whether Texler’s proportion of negligence exceeded fifty percent.
I would affirm the judgment of the court of appeals.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.